DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 27 recites "a program” said language fails to disclose that said program includes one or more hardware components and is not merely software. Thus, as evidenced by Applicant’s specification, it appears that said claims, taken as a whole, read on computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 18, 21, 22, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US Pub. No. 2014/0316636 A1).
Regarding claim 1, Hong discloses, an information processing device comprising an operation control unit that controls operation of an autonomous mobile object which performs an action according to a recognition operation, (See Hong ¶85, “The user terminal apparatus 2 may directly communicate with, and receive the generated map of the territory from, the moving robot 1, or may be connected to, and receive the map from, the home cloud or the external cloud server 3, and may control the moving robot 1 or other devices in the territory by using the generated map of the territory.”)
wherein based on detection of start of teaching related to pattern recognition learning, the operation control unit instructs the autonomous mobile object to obtain information regarding a learning target that is to be learnt in a corresponding manner to a taught label. (See Hong ¶118,   The moving robot 1 further includes the user input part 150 to receive a user's command including a particular area, and the controller 100 may collect map building information of the territory by referring to the territorial reference information input through the user input part 150.  The controller 100 may 

Regarding claim 2, Hong discloses, the information processing device according to claim 1, wherein the learning target includes a space region, (See Hong ¶87, “FIG. 24 is a flowchart for generating a map of a territory by using a moving robot according to an embodiment of the present disclosure.”)
and based on the label assigned in an environmental map that is generated based on sensor information collected by the autonomous mobile object, (See Hong ¶91, “The obtained 3D point data of the interior environment may be used to generate a map of the territory.”)
the operation control unit instructs the autonomous mobile object to obtain information regarding the space region.  (See Hong ¶89, a user manipulates the moving robot 1 to automatically explore the environment of the territory at operation S3.  The moving robot 1 calculates the moved trace and assumes the current location and traveling direction thereof through a wheel encoder (not shown) and a gyro sensor (not shown).  The moving robot 1 further includes a 3D sensor to obtain a real picture image of the front side of the moving robot 1 and depth information for an object corresponding to the image.”)

Regarding claim 3, Hong discloses, the information processing device according to claim 2, wherein the operation control unit instructs the autonomous mobile object to move, in real space, to the space region that corresponds to a specified area 

Regarding claim 4, Hong discloses, the information processing device according to claim 3, wherein the operation control unit instructs the autonomous mobile object to photograph the space region corresponding to the specified region.  (See Hong ¶89, “The moving robot 1 calculates the moved trace and assumes the current location and traveling direction thereof through a wheel encoder (not shown) and a gyro sensor (not shown).  The moving robot 1 further includes a 3D sensor to obtain a real picture image of the front side of the moving robot 1 and depth information for an object corresponding to the image.”)

Regarding claim 5, Hong discloses, the information processing device according to claim 2, wherein the environmental map is generated or updated using SLAM technology.  (See Hong ¶83, “The moving robot 1 extracts 3D point data of the environment of the territory by using a system as shown in FIG. 1, and continues to generate and update a location of the moving robot 1 and a map of the ambient environment through the extracted data.  Such function is called 3D Simultaneous 

Regarding claim 9, Hong discloses, the information processing device according to claim 1, wherein the teaching is performed by a user, (See Hong ¶138, “The user's command includes location information, and the controller 200 may transmit the location information to the moving robot 1, and move the moving robot 1 to the particular area to set the particular area.  The user's command also includes operation information, and the controller 200 may transmit the operation information to the moving robot 1 to perform operations.  The controller 200 may transmit the particular area information to the moving robot 1 for collection of map building information of the territory.”)
and the operation control unit instructs the autonomous mobile object to photograph the learning target identified based on instruction from the user.  (See Hong ¶89, “The moving robot 1 further includes a 3D sensor to obtain a real picture image of the front side of the moving robot 1 and depth information for an object corresponding to the image.”)

Regarding claim 10, Hong discloses, the information processing device according to claim 9, wherein instruction from the user is given using a gesture.  (See Hong ¶138, “The controller 200 may set the particular area by using at least one of a user's gesture and a voice or commands given through a pointing device.”)

Regarding claim 18, Hong discloses, the information processing device according to claim 1, wherein the learning target includes a space region, and the operation control unit instructs the autonomous mobile object to obtain information regarding the space region identified based on the teaching.   (See Hong ¶118,  “The moving robot 1 further includes the user input part 150 to receive a user's command including a particular area, and the controller 100 may collect map building information of the territory by referring to the territorial reference information input through the user input part 150.”

Regarding claim 21, Hong discloses, the information processing device according to claim 1, further comprising an application control unit that controls a user interface to be used in associating the label regarding the pattern recognition learning and the learning target.  (See Hong ¶149, “Thereafter, a user may modify the information stored as the DB in the cloud server 3 through a 2D plan view authoring tool 31 and a 3D model authoring tool 32.”)

Regarding claim 22, Hong discloses, the information processing device according to claim 21, wherein the application control unit provides a way, in the user interface, for user to specify an arbitrary specified area in an environmental map and to assign the label to the specified area. (See Hong ¶149, “Respective areas of the territory are initially named 


Regarding claim 24, Hong discloses, the information processing device according to claim 21, wherein the application control unit provides a way, in the user interface, for user to correct association of the label and the learning target.  (See Hong ¶154, “A user may modify the generated map information by using the 2D plan view authoring tool 31 and the 3D model authoring tool 32 of the cloud server 3.  For example, if the information, which has been automatically generated by the moving robot 1 or cloud server 3, is different from the actual environment of the territory or should be added with other information, a user may modify/supplement the 2D territory plan view 42 and the 3D model 43 by using the authoring tool.”)

Regarding claim 26, Hong discloses, an information processing method implemented in a processor, (See Hong ¶130, “and the controller 200 as in FIG. 4, and may further include an image processor 250 and a UI generator 260.”)
comprising: controlling operation of an autonomous mobile object which performs an action according to a recognition operation, wherein based on detection of start of teaching related to pattern recognition learning, the controlling of the operation includes instructing the autonomous mobile object to obtain information regarding a learning 

Regarding claim 27, Hong discloses, a program that causes a computer to function as an information processing device (See Hong ¶133, “For example, respective sub UIs may be generated per function or event to execute the application program.”)
including an operation control unit that controls operation of an autonomous mobile object which performs an action according to a recognition operation, wherein based on detection of start of teaching related to pattern recognition learning, the operation control unit instructs the autonomous mobile object to obtain information regarding a learning target that is to be learnt in a corresponding manner to a taught label.  (See the rejection of claim 1 as it is equally applicable for claim 27 as well.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 11, 15, 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Neuman et al. (US Pub. No. 2019/0102377 A1).
Regarding claim 6, Hong discloses, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Neuman discloses, wherein the operation control unit controls position or posture of the autonomous mobile object in such a way that learning target is photographed from a plurality of angles. (Further see Neuman ¶99, “If not, the robot performs one or more movement behaviors (branch to 440), and again determines if the location is visible (425).  Similar to searching for a location indicator, searching for the 
Further see Neuman ¶22, “The control subsystems of the robot 100 also include a robot head 130, which has the ability to tilt up and down and optionally side to side.  On the robot 100, the tilt of the head 130 also directly affects the angle of a camera 150.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controlling of a robot to take images of an object and areas in order to train a system as suggested by Neuman to Hong’s training of a robot to map an environment using known engineering techniques, with a reasonable expectation of success. The motivation for doing is in order to accurately train the robot to recognize objects and areas within the environment.

Regarding claim 7, Hong and Neuman disclose, the information processing device according to claim 1, wherein the operation control unit controls position or posture of the autonomous mobile object in such a way that the learning target is photographed in entirety. (See Neuman ¶89, “The robot can select the one or more movement behaviors so that one or more location indicators enter the field of view of the robot's integrated camera.” 
Further see Neuman ¶99, “If not, the robot performs one or more movement behaviors (branch to 440), and again determines if the location is visible (425).  Similar to searching for a location indicator, searching for the determined location can also be 

Regarding claim 11, Hong and Neuman disclose, the information processing device according to claim 1, wherein the teaching is performed based on information obtained from the learning target. (See Neuman ¶65, “For example, the entity recognition engine can use one or more computer vision techniques to generate a name for an entity.  If the entity is an object, the entity recognition engine 260 can use a trained classifier that generates an object class name for the object.”
Further see Neuman ¶144-147, “obtaining an image of the robot's environment 
containing the physical entity; [0146] labeling the image with the name assigned to the physical entity; and [0147] providing the labeled image as a training example to a computer vision system.”)

Regarding claim 15, Hong and Neuman disclose, the information processing device according to claim 9, wherein the label is extracted from speech of the user.  (See Neuman ¶78, “For example, a user can gesture upwards and say, "This is my room." The robot can determine that "this" is an entity ambiguity for an entity that cannot be resolved from the text of the command itself.  The robot can thus use the user's gesture to identify that "this" refers to the physical space that the robot is currently in. The robot can then assign a name, "my room" to the physical space in an internal representation of the robot's environment.”)  

Regarding claim 16, Hong and Neuman disclose, the information processing device according to claim 1, wherein the learning target includes an object, and the operation control unit instructs the autonomous mobile object to photograph the object identified based on the teaching.  (See Neuman ¶56, “For example, a user can provide a visual user location indicator by gesturing at or toward a particular location.”
Further see Neuman ¶64, “After the entity is in view, the robot can provide environment data 265 to the entity recognition engine 260.  The environment data 265 can include information computed from one or more sensor subsystems, e.g., image data, distance data, or audio data.”
Further see Neuman ¶67, “The entity recognition engine 260 can use the labeled image data 267 provided by the resolution engine 220 to update or train a new classification model.  The trained model can either be a robot-specific model or a shared model.  A robot-specific model is trained for use only by the robot that provided training images.  The robot-specific models can help the entity recognition engine 260 to recognize objects in the environment of a single robot, e.g., a user's home.”)

Regarding claim 20, Hong and Neuman disclose, the information processing device according to claim 1, wherein the operation control unit instructs the autonomous mobile object to perform a guiding operation to guide user to perform the teaching.  (See Neuman ¶101, “Alternatively or in addition, the robot can prompt the user for more information.  For example, if the robot can determine entity names for each of multiple objects, the robot can ask the user to specifically indicate which object 

Regarding claim 25, Hong and Neuman disclose, the information processing device according to claim 1, further comprising a learning unit that performs the pattern recognition learning based on the label and based on an image of the learning target.  (See Neuman ¶144-147, “obtaining an image of the robot's environment containing the physical entity; [0146] labeling the image with the name assigned to the physical entity; and [0147] providing the labeled image as a training example to a computer vision system.”)

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Neuman et al. (US Pub. No. 2019/0102377 A1) and in further view of Buehler et al. (US Pub. No. 2013/0345870 A1).
Regarding claim 8, Hong and Neuman disclose, the information processing device according to claim 7, but they fail to disclose the following limitations.
However Buehler discloses, wherein the operation control unit controls position or posture of the autonomous mobile object based on result of boundary recognition performed regarding the learning target. (See Buehler ¶76, “the robot may search the camera image for a group of pixels that most likely corresponds to the object of interest, overlay an object outline on the image, move its camera to optimal viewing height, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the searching for a boundary of an object as suggested by Buehler to Hong and Neuman’s robot training of objects using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately obtain an entire view of an object.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Neuman et al. (US Pub. No. 2019/0102377 A1) and in further view of Jones et al. (US Pub. No. 2019/0213438 A1).
Regarding claim 12, Hong and Neuman disclose, the information processing device according to claim 11, but they fail to disclose the following limitations.
However Jones discloses, wherein the teaching is performed by photographing a marker assigned to the learning target. (See Jones ¶158 In some examples, the user 10 can inform the mobile robot 102 that particular markers (e.g., 1100, 1102, 1104) is in a particular room.  This way, when the robot 102 sees the particular markers, the robot 102 knows that it is in the particular room.  For example, a first marker can be placed in the room 302A, a second marker can be placed in the room 302B, a third marker can be placed in the room 302C, and a fourth marker can be placed in the room 302D.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the marker for objects as suggested by .

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Neuman et al. (US Pub. No. 2019/0102377 A1) and in further view of Seok et al. (US Pub. No. 2018/0111274 A1)
Regarding claim 13, Hong and Neuman disclose, the information processing device according to claim 11, but they fail to disclose the following limitations.
However Seok discloses, wherein the teaching is performed based on information sent from the learning target using wireless communication. (See Seok ¶106, “For example, the mapping robot 220 and the service robot 230 may further include a signal detection sensor configured to detect WiFi signals that are generated by access points (APs) installed in the target facility, radio wave signals or sound signals (a sound inaudible to a human being) that are generated by signal generators constructed separately in the target facility.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wii and inaudible sounds to identify objects as suggested by Seok to Hong and Neuman’s training of a robot using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately identify these objects using wifi and sounds when the object may not be clearly visible.

Regarding claim 14, Hong, Neuman, and Seok disclose, the information processing device according to claim 11, wherein the teaching is performed based on an inaudible sound emitted from the learning target.  (See Seok ¶106, “For example, the mapping robot 220 and the service robot 230 may further include a signal detection sensor configured to detect WiFi signals that are generated by access points (APs) installed in the target facility, radio wave signals or sound signals (a sound inaudible to a human being) that are generated by signal generators constructed separately in the target facility.”)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Takemitsu et al. (US Pub. No. 2009/0210090 A1)
Regarding claim 17, Neuman discloses, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Takemitsu discloses, wherein the learning target includes an action of an object, and the operation control unit instructs the autonomous mobile object to obtain information regarding the action of the object identified based on the teaching. (See Takemitsu ¶38, “For example the robot may be exposed to an environment while a human goes about a range of activities, allowing one or more task requirements and the nature of the activity to be correlated to object location change patterns.  Further, training may include object identification training, where the objects may be identified by a human or other means.  A robot may use any label to describe an object, for example 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correlating activities with human identified objects during training as suggested by Takemitsu to Hong’s training of a robot using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to easily identify activities within a robot’s environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Yoon et al. (US Pub. No. 2018/0173244 A1).
Regarding claim 19, Hong discloses, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Yoon discloses, wherein the operation control unit instructs the autonomous mobile object to perform an action indicating that the pattern recognition learning has started or ended. (See Yoon ¶287, “When the cleaning robot 100 stops traveling at the first point 201, the cleaning robot 100 may rotate the driving wheels 151 and 152 to resume traveling.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating wheel and resume traveling when finished at each location as suggested by Yoon to Hong’s mapping using a robot .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0316636 A1) in view of Gould et al. (US Pub. No. 2017/0364239 A1)
Regarding claim 23, Hong discloses, the information processing device according to claim 22, but the fails to disclose the following limitation.
However Gould discloses, wherein the application control unit presents, in the user interface, candidates for the label assignable to the specified area by user.  (See Gould ¶162, “The sequence of views displayed in FIGS. 36-39 and associated with creating a custom name and icon for a room in the user's home (and/or other location) are similar to the sequence of views displayed in FIGS. 25-34 and associated with creating the custom name and icon for the user's home (and/or other location) except that in the sequence of views displayed in FIGS. 36-39, the user chooses, for the custom name of the room, one of the names suggested by the computing device 2000.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the providing candidate name for rooms as suggested by Gould to Hong’s naming of rooms using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to help the user decide what to name an area in their home.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662